DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are persuasive only in part.
First, the drawing changes submitted on 3 May 2022, though proper descriptively, are of poor quality with the changed text almost being unreadable1, and without lines that are sufficiently dense and dark, and uniformly thick and well-defined as required by 37 CFR 1.84(l)2.  Accordingly, the drawing charges are not accepted by the examiner.  Also, applicant has not corrected the first issue in the drawing objections of the final rejection, e.g., that the claimed DC link capacitor does not appear in the drawings, as required by 37 CFR 1.83(a).
Second, the amendments to claim 1 and 8 overcome the claim objection, which is withdrawn.
Third, regarding the rejection under 35 U.S.C. 112(a), description requirement, applicant argues first:
“Regarding the assertion made with respect to claims 1 and 8 in numbered paragraph 31 of the Office Action, with all due respect and as explained in the previously-filed response, “self-diagnosis” is a term of art that one of ordinary skill in the relevant art would understand based on the description in the specification and the drawings, whereby an LDC-integrated battery module that performs self-diagnosis is clearly capable of performing self-diagnosis on itself, as that is what “self-diagnosis” connotes. Furthermore, please refer to the disclosure in paragraphs [0039], [0051], [0057], and [0062] of the specification.”

This argument is unclear since it does not relate to any algorithm, or steps/procedure, by which applicant performed the self-diagnosis, which the examiner must look to in order to demonstrate possession under 35 U.S.C. 112(a), description requirement.  Moreover, the LDC-integrated battery module is being interpreted under 35 U.S.C. 112(f), and therefore the examiner also needs to determine equivalents to the structure, material, or acts described in the specification, which apparently describes none used in conjunction with the self-diagnosis. Moreover, that the LDC-integrated battery module would be “clearly capable of performing self-diagnosis on itself” appears to be a bare conclusion, unsupported by any facts.
Regarding the claimed control by the equipment manager controller of the LDC-integrated battery module to apply the boosted 48V voltage through the LDC-battery integrated module to the 48V battery and the MHSG, applicant indicates this “control” is effected by a CAN communication protocol.  However, just because the equipment management controller may communicate with the LDC-integrated battery module does not intimate any particular algorithm or steps/procedure for controlling the LDC-integrated battery module for interacting with the 48 V battery or the MHSG.  Accordingly, applicant’s arguments are not persuasive in this respect.
Next, regarding the switching unit, applicant asserts:
“A switching unit is just that, it performs a switching operation, as is clear to a person of ordinary skill in the relevant art. Further, see the detailed description of the operation of the switching unit in paragraphs [0024], [0043], [0045], [0046], [0048], [0060], and [0066] of the specification and FIG. 4 of the drawings.”

Again, applicant apparently points to no algorithm/steps/procedure by which the switching unit functions as claimed, including now relating to regenerative braking.  Accordingly, applicant’s arguments are not persuasive in this respect.
Next, regarding the cooling unit, applicant asserts:
“[O]ne skilled in the relevant art would clearly understand how to use a cooling unit for the structure recited in the claims, and thus the inclusion of such features in the specification would be unnecessary. Thus, the description of a cooling unit in paragraphs [0043] and [0047] of the specification, and as shown as element 340 in the drawings, is clearly sufficient for one of ordinary skill in the relevant art to make and/or use the invention.”

However, the issue is not whether one of ordinary skill in the art would know how to use a cooling unit, but whether applicant has described his cooling unit in sufficient detail to evidence possession.  For example, as indicated at page 62 of the 2019 35 U.S.C. 112 Compliance Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63; see also http://ptoweb.uspto.gov/patents/ exTrain/documents/2019-112-guidance-initiative.pptx ):
"It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83."

Next, regarding claim 3, applicant asserts:
“First, please note that claim 3 recites "cause the switching unit to charge the 48V battery using the boosted 48V voltage in response to a difference between the output voltage of the LDC boost mode and the actual voltage of the 48V battery being greater than or equal to a preset voltage value,", which is fully supported by the specification and understood by 10 a person of ordinary skill in the relevant art after reading the specification. Further, please see paragraphs [0061] and [0068] of the specification.”

However, it is unclear by what algorithm/steps/procedure the integrated control unit is configured to perform the recited functions, with the examiner understanding that the recited functions are applicant’s desired results.
Applicant similarly argues, for claims 4 and 8:
“Applicant respectfully disagrees, as one skilled in the relevant art would clearly understand how to make and/or use the invention as recited in claim 4 based on the description in the specification, and that any further description of ‘self-diagnosis’ in the specification would be unnecessary and result in unnecessary obfuscation of the invention as described in the specification.”

“the switching unit and its operations are sufficiently described in the specification for a person of ordinary skill in the art to make and/or use the invention, and the steps involved to obtain the reference voltage level also are sufficiently described in the specification for a person of ordinary skill in the art to make and/or use the invention.”

However, the examiner has not made an enablement rejection under 35 U.S.C. 112(a), but rather a description requirement rejection.  See MPEP 2161.
Fourth, the amendments to the claims address certain ones of the rejections under 35 U.S.C. 112(b), with remaining (and new) issues being dealt with below.
In this respect, the clarification of “boosted 48V voltage meaning that the voltage is boosted from 12V to a higher, boosted voltage level of 48 volts” is accepted.  However, applicant seems to randomly use “the 48V voltage” and “the boosted 48V voltage” e.g., in claim 8, causing unnecessary confusion.  Applicant is encouraged to use consistent terminology, rather than different terminology, if intending to refer to the same claimed aspect of the invention.
Regarding claim 2, the new limitation regarding boosted voltage (now, from 12V to 48V) obtained in part through regenerative braking to charge the 48V battery is apparently without any support in the specification, with it being unclear how the starter generator 100 might be effective to produce e.g., 12V that might be boosted (to 48V), in the context of regenerative braking, from the teachings of the specification.
Regarding claim 4, since there is no indication of what might constitute a normal or abnormal state of the LDC-integrated battery module in the specification, or of how normality/abnormality might be determined or what it might encompass, the examiner still considers this limitation to be facially subjective and unclear, especially since no particular/definite structure is provided the components that apparently make up the LDC-integrated battery module in FIG. 3.
Regarding the self-diagnosis of claim 8 (and of claim 1), the examiner can imagine a few self-diagnoses that might be performed (e.g., possibly a short-circuit or open-circuit detection inside a battery cell), but he cannot determine the metes and bounds of this claim limitation (that might cover any “problem [that] occurs in the vehicle”) with reasonable certainty3, nor can he determine whether these imagined self-diagnoses might be equivalent to applicant’s for 112(f) purposes, since the cannot determine (in large measure) the structure and/or function/operation of the LDC-integrated battery module as it has been disclosed.
Lastly, while applicant includes a section referring to rejections under 35 U.S.C. 112(d), the examiner believes this section relates to 35 U.S.C. 112(f) interpretation.  The examiner is aware of the specification description for the respective claim elements.  However, he cannot read limitations from the specification into the claims (MPEP 2111, II.), and applies the guidance of MPEP 2181 regarding the nonce terms “unit” and “module” in the claims.  Accordingly, applicant’s arguments are not persuasive in this respect.
Drawings
[The Drawings section is divided into three parts, I, II, III, below:]
I. The drawings were received on 3 May 2022.  These drawings are not accepted by the examiner for being of substandard quality with letters and lines not being clean, sufficiently dense and dark, and uniformly thick and well-defined.  See 37 CFR 1.84(l), and the more detailed reasons given above.
II. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the DC link capacitor of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
III. The drawings are objected to because the legend at S200 in FIG. 3 is apparently misdescriptive of the method and confusing, and could perhaps be changed to, “DOES LDC-INTEGRATED BATTERY MODULE PERFORM SELF-DIAGNOSIS WITHOUT A PROBLEM?”, if such be applicant’s intent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification and/or Drawings
The following is a quotation from 37 CFR 1.84(p)(5):
(p) (5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.


The specification and/or drawings are objected to because the reference character “10” appearing in FIG. 1 is not apparently mentioned in the description.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 8, applicant has not described, in sufficient detail, by what algorithm4, or by what steps or procedure5, the LDC-integrated battery module was configured to perform any and all self-diagnoses e.g., using the 12V voltage applied from the 12V battery and/or in order to determine whether a problem occurs in the vehicle.  No detail of any self-diagnosis is described (e.g., what structure/function of the unit(s) in the module or in the vehicle is/are being diagnosed, how is it/are they being diagnosed, for example perhaps what part of the module performs diagnosis on what other part, etc.?), and no detail of e.g., the cooling unit structure, the switching unit structure, or the integrated control unit structure is apparently provided so that what would be or constitute a self-diagnosis of these particular units might possibly be inferable.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the full scope6 of the claimed invention.
Regarding claims 1 and 8, applicant has not described, in sufficient detail, by what algorithm (and e.g., using what structure), or by what steps or procedure, the boosted 48V was generated by converting the 12V voltage to the 48V voltage. For example, while it is stated in published paragraph [0037] that, “The LDC-integrated battery module 300 [] serves to convert a voltage of 12V to a voltage of 48V and supply the voltage of 48V to the battery cell and the starter generator 100”, and while the structure of the LDC-integrated battery module is shown and described (e.g., with reference to FIG. 3) as including  a 48V battery cell 310, a switching unit 320 (which applicant indicates apparently simply “performs a switching operation”  at page 10 of the Remarks filed 3 May 2022), an integrated control unit 330, and a cooling unit 340, no algorithm/steps/procedure for converting 12V to a boosted 48V (or even particular structure capable of such a conversion) is described in the specification, which apparently only describes an overall desired result of the LDC-integrated battery module 300.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claims 1 and 8, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the LDC-integrated battery module was configured to apply the boosted 48V voltage to the MHSG.  No applying of the boosted 48V voltage to the MHSG is clearly described.  For example, see published paragraph [0021] that apparently described this applying of the 48V voltage.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 1, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the LDC-integrated battery module was controlled by the equipment management controller so as to apply the boosted 48V voltage to the battery and the MHSG.  No (clear) detail of any control by any controller for applying boosted 48V to the battery or the MHSG is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 1, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the LDC-integrated battery module was configured to compare the boosted 48V voltage with the reference voltage level, obtain the reference voltage level by the multiplying that utilized a reference ratio of a charging voltage applied to the MHSG (whatever that is7), and boost the boosted 48V voltage in response to the recited condition.  No (clear) detail of any configuration of the LDC-integrated battery module e.g., for boosting boosted voltages, or of its structure or operation or use, or of any “reference ratio” of any charging voltage[8], is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claims 1 and 8, applicant has not described, in sufficient detail, by what algorithm (and e.g., using what structure), or by what steps or procedure, the LDC-integrated battery module was configured to boost, or was operative in a method of boosting, the [boosted] 48V voltage to a voltage level equal to the obtained reference voltage level in response to the reference voltage level being greater than or equal to the boosted 48V voltage. For example, while it is stated in published paragraph [0037] that, “The LDC-integrated battery module 300 [] serves to convert a voltage of 12V to a voltage of 48V and supply the voltage of 48V to the battery cell and the starter generator 100”, and while the structure of the LDC-integrated battery module is shown and described (e.g., with reference to FIG. 3) as including  a 48V battery cell 310, a switching unit 320 (which applicant indicates apparently simply “performs a switching operation”  at page 10 of the Remarks filed 3 May 2022), an integrated control unit 330, and a cooling unit 340, no algorithm/steps/procedure for boosting a 48V voltage to the obtained reference voltage in response to the recited condition, or structure for boosting a (boosted) 48V voltage to the obtained reference voltage level, is described in the specification, which apparently only describes an overall desired result of the LDC-integrated battery module 300.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 2, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the switching unit was configured to perform the functions of applying “the 48V voltage obtained in part through regenerative braking obtain from the MHSG” to charge the 48V battery and perform the switching such that the engine is driven with the 48V voltage of the 48V battery.  No (clear) detail of any configuration of the switching unit, or of its structure or operation e.g., in driving the engine, in conjunction with the regenerative braking, etc., is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 2, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the integrated control unit was configured to control the switching unit as claimed in response to the applied 12V voltage and a voltage obtained via regenerative braking as provided by the MHSG.  No (clear) detail of any configuration of the integrated control unit, or of its structure or operation, or of the obtained voltage related to the regenerative braking, is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 2, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the cooling unit was configured to cool the 48V battery and the integrated control unit, other than being located near/between them.  No (clear) detail of any configuration of the cooling unit, or of its structure or operation, is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 3, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the integrated control unit was configured to perform the recited functions, including comparing the output/actual voltages and causing the switching unit to charge the 48V battery.  No (clear) detail of any configuration of the integrated control unit, or of its structure or operation, is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 4, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the LDC-integrated battery module was configured to perform the self-diagnosis and obtain a result in response to the vehicle being turned on and the 12V voltage being applied, to convert the 12V voltage into the boosted 48V voltage, or to charge the MHSG.  No (clear) detail of any configuration of the LDC-integrated battery module, or of its structure or operation, is apparently described.  No integration of a DC link capacitor into an electrical connection is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claims 7 and 11, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure he configured the LDC-integrated battery module to stop an operation of converting the 12V voltage to the boosted 48V voltage in response to an LDC idle mode request  being input from the equipment management controller.  No algorithm or steps/procedure of a converting operation in the LDC-integrated battery module, let alone an algorithm or steps/procedure for stopping such a converting operation, are apparently described, nor it is clear how and/or where the LDC idle mode request might be input, apparently into the LDC-integrated battery module, or how the stopping would be effected “in response to” such inputting.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 8, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the switching unit was controlled by the LDC-integrated battery module to charge the 48V battery with the boosted 48V voltage according to a difference between the boosted 48V voltage and the voltage level of the 48V battery.  No (clear) detail of any aspect of the LDC-integrated battery module control of the switching unit, or of the structure or operation of the switching unit, is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 8, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the reference voltage level was obtained by the multiplying that utilized the reference ratio of a charging applied to the MHSG (whatever that is9), how the boosted 48V voltage was compared with the reference voltage level so obtained, and how the (boosted) 48V voltage was boosted in response to the recited (reference voltage level) condition.  No (clear) detail of any aspect of the determination or utilization of the reference ratio is apparently described, and no (clear) detail of the comparing10 or of the boosting of the boosted 48V voltage in the applying by the LDC-integrated battery module is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 10, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the reference voltage level was obtained by the multiplying that utilized the reference ratio of a charging voltage applied to the MHSG, how the reference ratio was obtained, and how the switching unit was controlled (or even what the switching unit is, e.g., its structure and operation) by the LDC-integrated battery module to control the charging and discharging of the 48V battery in response to the recited (reference voltage level) condition.  No (clear) detail of any aspect of the determination or utilization of the reference ratio is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 11, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the LDC-integrated battery module was configured to function as claimed “based in part on a voltage obtained via regenerative braking as provided by the MHSG in response to an LDC idle mode request. . . .”  No (clear) detail of any regenerative braking voltage based function of the LDC-integrated battery module, especially in conjunction with an LDC idle mode request, is apparently described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Claims 1 to 4, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, “perform a self-diagnosis using the 12V voltage applied” is indefinite from the teachings of the specification in that the examiner cannot determine the metes and bounds of what this might cover and what might be diagnosed (e.g., particularly how is the self-diagnosis performed by the LDC-integrated battery module using 12V from the teachings of the specification, what is the 12V voltage applied to and how, particularly what is diagnosed, etc.?)
In claim 1, line 19, “an abnormal state” is unclear (and facially subjective) in part because the structure(s) of the units in the LDC-integrated battery module are unclear from the teachings of the specification, in part because the self-diagnosis is unclear from the teachings of the specification, and in part because what states of the units/module might “result” in the self-diagnosis being (or being considered as) “an abnormal state” is indefinite from the teachings of the specification.
In claim 1, lines 23 and 24, “a DC link capacitor of the MHSG being charged by the boosted 48V voltage” (e.g., how is the capacitor arranged to be a DC link capacitor, and why is it considered to be part “of the MHSG”, and how is it charged by the boosted 48V voltage, e.g., when the inverter would/might conventionally separate any charge storage capacitor from the MHSG and the boosted 48V voltage is apparently coming from the 12V battery, not from the MHSG?)
In claim 1, lines 26 to 28, “a reference voltage level obtained by multiplying a voltage of the 48V battery cell by a reference ratio of a charging voltage of a charging voltage applied to the MHSG” is fully indefinite from the teachings of the specification (e.g., what is the voltage of the 48V battery if it is not 48V, what is the reference ratio, what is the charging voltage applied to the MHSG, how is the reference ratio somehow “of a charging voltage applied to the MHSG”, etc.?)  See also paragraphs 20 to 23 in the Final rejection dated 3 January 2022.
In claim 2, lines 5 to 9, the functioning of the “switching unit” is entirely unclear.  For example, what is “the boosted 48V voltage obtained in part through regenerative braking obtain from the MHSG” (whatever that means), and how is it used to charge the 48V battery cell, when per the disclosure the 48V applied to the MHSG is used to drive the MHSG and assist the engine?  And how does the switching unit “perform a switching operation” such that the engine is driven?  The “switching unit” and its operation are unclear throughout the claims.
In claim 4, line 2, “perform a self-diagnosis” is indefinite from the teachings of the specification, e.g., as detailed above with respect to claim 1.
In claim 4, line 6, “a normal state . . .” is unclear (and facially subjective; MPEP 2173.05(b), IV.) from the teachings of the specification (e.g., a “state” defined particularly how, and “normal” defined particularly how?)
In claim 8, lines 8 and 9, “performing . . . a self-diagnosis to determine whether a problem occurs in the vehicle” is indefinite from the teachings of the specification in that the examiner cannot determine the metes and bounds of what this might cover and what might be diagnosed (e.g., particularly how is the self-diagnosis performed by the LDC-integrated battery module to determine whether the problem occurs, what structures/functions are or might be diagnosed, what is the problem that occurs is or might be, etc.?), or even what the “self” is, since the LDC-integrated battery module in the claim is not even recited in the claim as including a control unit, and the examiner believes that the recited battery itself or the recited switching unit itself cannot/could not “determine whether a problem occurs in the vehicle”, from the teachings of the specification.
In claim 8, lines 14 to 16, “. . . a switching unit to charge the 48V battery cell with the boosted 48V voltage according to a difference between the boosted 48V voltage and a voltage level of the 48V battery” is fully indefinite from the teachings of the specification (e.g., what is the switching unit, how is it controlled by the LDC-integrated battery module, and how is the switching unit controlled “according to a difference between the boosted 48V voltage and a voltage level of the 48V battery cell”, how is the boosted 48V voltage determined if it is not 48V, how is the voltage level of the 48V battery cell determined if it is not 48V, etc.?)
In claim 8, lines 17 and 21, “the 48V voltage” is unclear e.g., from the teachings of the specification and amended claim 2 (e.g., what particularly is the difference, if there is one, between the “boosted 48V voltage” of lines 10, 11, 12, 22, 23, etc. and “the 48V voltage”, in claim 8?  If no difference is intended, then why is applicant using inconsistent/different terminology for the same claimed element?)
In claim 8, line 18ff, “a reference voltage obtained by multiplying a voltage of the 48V battery by a reference ratio of a charging applied to the MHSG” is fully unclear from the teachings of the specification (e.g., what is the reference ratio, how is it particularly defined, what is the charging applied to the MHSG, how is the reference ratio somehow “of a charging applied to the MHSG”, etc.?)  See also paragraphs 20 to 23 in the Final rejection dated 3 January 2022.
In claim 8, lines 21 to 23, “boosting the 48V voltage to [] the reference voltage level in response to the reference voltage level being greater than or equal to the boosted 48V voltage” is unclear from the teachings of the specification (e.g., what is “the 48V voltage” in line 21 if it is not 48V or “the boosted 48V voltage”, what is the reference voltage level, etc.?)
In claim 10, lines 4 and 5, “a reference voltage level obtained by multiplying a voltage of the 48V battery cell by a reference ratio of a charging voltage applied to the MHSG” is fully indefinite from the teachings of the specification (e.g., is this “reference voltage level” the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc., the “reference voltage level” of claim 8, what is the voltage of the 48V battery if it is not 48V, what is the reference ratio, is it the reference ratio of claim 8 or something else, what is the charging voltage applied to the MHSG, etc.?)
In claim 10, lines 6 to 8, “controlling, by the LDC-integrated battery module, the switching unit to control charging and discharging of the 48V battery cell for 48V voltage, in response to determining that the 48V boosted voltage is less than the reference voltage” is fully unclear from the teachings of the specification (e.g., how does the LDC-integrated battery module control the switching unit, what is the switching unit, what is the reference voltage level, etc.?)
In claim 11, lines 3 and 4, “the charging of the 48V voltage based in part on a voltage obtained via regenerative braking as provided by the MHSG” is unclear, because it is unclear what this charging refers to and if it is referring back to (or not) the “charging voltage applied to the MHSG” of claim 10 or the “charging applied to the MHSG” of claim 8.
Claim limitation “LDC-integrated battery module” e.g., introduced in claims 1 and 8, “switching unit” e.g., introduced in claims 2 and 8, “integrated control unit” e.g., introduced in claim 2, and “cooling unit” e.g., introduced in claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear (e.g., from the specification) by what structure and/or algorithms the LDC-integrated battery module performs the functions recited e.g., in claims 1 and 8, it is unclear by what structure and algorithms the switching unit performs the functions recited e.g., in claims 2 and 8, it is unclear by what structure and algorithms the integrated control unit performs the functions recited e.g., in claim 2, and it is unclear by what structure and algorithms the cooling unit performs the functions recited in claim 2.  Use of these module and unit limitations are similarly unclear throughout the claims phrases.  Applicant has merely described desired results, with no structure/algorithms for achieving the desired results.  As such, e.g., equivalents (under 35 U.S.C. 112(f)) cannot be determined.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Bargman et al. (2020/0086732) reveals a system for providing a 48-volt engine start operation using a 12-volt battery, by boosting the battery voltage to a voltage of about 48 volts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The examiner reproduces the changed text from FIG. 3, as filed in the replacement drawing sheet, in an enlarged (and in normal) fashion below/on the next page:
        
    PNG
    media_image1.png
    504
    659
    media_image1.png
    Greyscale

        
        
        
    PNG
    media_image2.png
    236
    319
    media_image2.png
    Greyscale

        
        2 Quoting the rule section:  “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.”
        3 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        7 The specification indicates that the “reference ratio” is “a reference ratio of a charging voltage of the DC link CAP”, not of a charging (voltage) applied to the MHSG, further adding to the uncertainty of the claim language.
        8 The specification describes a “reference ratio” as being that of a charging voltage of the DC link capacitor (CAP) at published paragraphs [0018], [0021], [0022], etc., but it is unclear what this charging voltage might be, or particularly how it might be defined, with no integration of any DC link capacitor being described e.g., in conjunction with the MHSG.
        9 The specification indicates that the “reference ratio” is “a reference ratio of a charging voltage of the DC link CAP”, not of a charging (voltage) applied to the MHSG, further adding to the uncertainty of the claim language. The specification apparently does not describe the utilization of “a reference ratio of a charging voltage applied to the MHSG” (whatever that is).
        10 E.g., the comparing is described using at least one (the reference voltage level) and possibly two (cf. amended claim 2) indefinite values in the comparison.